Opinion by
Judge Blatt,
The Wattsburg Area School District (District) appeals from the order of the Court of Common Pleas of Erie County, which reinstated Suzanne Jarrett to her position as a middle school guidance counselor. Ms. Jarrett had previously appealed her furlough to the school board, which had affirmed the Districts decision.
As the District concedes, the facts in this case are not in dispute.1 Ms. Jarrett, who, at all times pertinent to these proceedings, has been certificated by the Pennsylvania Department of Education (Department) in guidance, was hired by the District in 1974. By means of a letter dated May 17, 1983, she was advised of the Districts decision to furlough her, effective August 29, 1983, due to the reassignment of James Tonks, another professional employee with greater seniority. Mr. Tonks had been a Drivers Education and Spanish teacher and, although he had completed the requirements for certification in guidance in 1976, he was not certificated therein at the time that the Districts school board confirmed his reassignment to Ms. Jarretts position on May 16, 1983. Mr. Tonks did, however, receive his guidance certificate from the Department on or about June 1, 1983.
The Districts primary contention on appeal is that the common pleas court erred in concluding that, for reassignment purposes, the more senior employee must have the necessary certification at the time when the school board makes the reassignment decision in order to bump the less senior employee from the involved position.
*571Relying on our decision in Pookman v. School District of the Township of Upper St. Clair, 80 Pa. Commonwealth Ct. 14, 470 A.2d 1110 (1984), rev'd, 506 Pa. 74, 483 A.2d 1371 (1984) (plurality opinion), the District argues that the reassigned teachers status at the time when the furlough of the less senior employee is to be effective, is controlling. Ms. Jarrett, however, argues that the common pleas court properly relied on our decision in Penzenstadler v. Avonworth School District, 43 Pa. Commonwealth Ct. 571, 403 A.2d 621 (1979).
In Pookman, which was a tenure case, we recognized that tenure is accorded by operation of law upon the completion of two years of service with no unsatisfactory rating from the district superintendent. Department of Education v. Jersey Shore Area School District, 481 Pa. 356, 392 A.2d 1331 (1978). And we have held that certification is a matter wholly outside of the control of a school district and that a district cannot anticipate certification decisions by the Department. Occhipinti v. Board of School Directors of Old Forge, 76 Pa. Commonwealth Ct. 516, 464 A.2d 631 (1983).
We held in Penzenstadler, however, in rejecting the argument of a suspended teacher that the school board should not have suspended him because he expected to receive an additional certification at some future time, that a school board is “required to rely on [the] record of certification as provided by the superintendent at the time of suspension.” Id. at 577, 403 A.2d at 624.
We believe, therefore, that the trial court correctly perceived the Districts legal error here and appropriately corrected it, and we will affirm the trial courts order.2
*572Order
And Now, this 11th day of August, 1986, the order of the Court of Common Pleas of Erie County in the above-captioned matter is affirmed.

 Where, as here, the common pleas court took no additional evidence, our review is limited, inter alia, to determining whether or not the District abused its discretion, committed an error of law or violated Ms. Jarretts constitutional rights. Cadonic v. Northern Area Special Purpose Schools, 57 Pa. Commonwealth Ct. 42, 426 A.2d 186 (1981).


 Inasmuch as we affirm the common pleas courts conclusion that the District erred legally on this basis, we need not determine whether or not the alternate grounds for reversal upon which the common pleas court ruled are valid.